Citation Nr: 0100240	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  95-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran in this case had active military service from 
January 1966 to August 1969.  

The present case arises from a May 1994 rating action.  After 
expressing his disagreement with that decision, and after a 
statement of the case was issued, the veteran perfected his 
appeal in June 1995, when the VA regional office (RO) 
received a VA Form 9 (Appeal to Board of Veterans' Appeals) 
from him.  The case was eventually forwarded to the Board of 
Veterans' Appeals (Board), in Washington, DC, but the reasons 
for the 5-year delay in doing so is not entirely clear from 
the record.  It is observed, however, that during this time 
the veteran had pursued other matters, and that he was 
scheduled to appear at personal hearings at the RO on several 
occasions.  With respect to these hearing requests, it is 
noted that the veteran either requested that they be 
postponed, or more recently (September 1998), he failed to 
report.  This, presumably, accounts for much of the delay 
with this appeal.  In any case, after the appeal was 
transferred to the Board, the matter was referred to the 
service organization representing the veteran.  That 
organization prepared a "Written Brief Presentation" in 
connection with this appeal in November 2000.  The case is 
now ready for review by the Board.


REMAND

As an initial matter, the Board notes that the veteran has 
already established entitlement to service connection for a 
low back disability, lumbar strain.  This benefit was granted 
in an April 1970 rating action, and accounted for the back 
complaints that were noted in the veteran's service medical 
records, and was consistent with the diagnosis rendered 
following the examination conducted for VA purposes less than 
a year after the veteran's discharge from service in 1969.  
The disability, however, was evaluated as non-compensably 
disabling at that time, and has since remained rated at that 
level. 

The evidence that has been associated with the file since 
this initial determination was made, shows that the veteran 
has expressed low back complaints over the course of many 
years.  This has been particularly so, following an 
automobile accident in 1978.  Indeed, it is observed that in 
1982, when the Board addressed an appeal regarding whether 
the veteran was entitled to a compensable evaluation for his 
lumbar strain, it was considered that the veteran's low back 
symptoms were attributable to this post service injury, 
rather than to his service connected disability.  That also 
appears to be the basis for the RO's conclusion to deny an 
increased rating in the succeeding years.  It was essentially 
found that disc disease, to which the veteran's private 
physician has ultimately attributed the veteran's complaints, 
was a distinct disability from that which has been service 
connected.  Now, the veteran, through his representative, 
seeks to establish service connection for lumbar disc 
disease, primarily arguing that it was this disability that 
had its onset during service. 

As mentioned above, a review of the veteran's service medical 
records reflects that he was seen for back complaints in May 
1966, at which time he was treated with heat and medication.  
He was again seen for back complaints in August 1969.  On 
this latter occasion, the veteran gave a history of having 
first injured his back in 1960, after which he had almost 
constant low grade back pain, with short acute exacerbations 
requiring heat treatment.  X-rays of the lumbar spine taken 
at this time were interpreted as essentially negative, but 
were considered to raise some question of asymmetry of facets 
L4-5, L5-S1.  (Curiously, this is not the same interpretation 
set forth on the actual "Radiographic Report."  That 
document revealed that the X-rays were considered to have 
revealed a possible slight narrowing of the L-3, L-4 
interspace, which was consistent with, but not necessarily 
diagnostic of, degenerative disc syndrome at the L-3 
interspace.)  In any case, physical examination revealed that 
there was no tenderness, muscle spasm or neurologic problems, 
and that range of motion was normal.  The diagnosis was 
chronic lumbar strain with no specific etiology.  Later in 
August 1969, when the veteran was examined in connection with 
his separation from service, there were no abnormalities of 
the spine noted on clinical evaluation.  



Shortly after his discharge from service, the veteran 
submitted an application for VA benefits.  Among the 
disabilities for which he sought compensation was a "back 
condition."  In connection with this claim, the veteran was 
examined for VA purposes in March 1970.  The report from this 
examination revealed that the spine had a normal contour, 
with a normal range of motion.  There was also no evidence of 
atrophy, deformity or paravertebral muscle spasm, and X-rays 
of the lumbar spine revealed that "no significant 
radiographic abnormalities [were] visualized."  The 
diagnosis was mild lumbar strain, and as mentioned above, 
this is the disability for which service connection was 
established.  

Subsequently dated records reflect that in July 1970, a 
private physician treated the veteran for low back complaints 
after he hurt his back lifting wood.  In 1974, 1976 and 1977, 
the veteran apparently received chiropractic treatment and in 
February 1978 VA records, it was noted that there was a 
history of chronic back complaints.  At the same time, 
however, these VA records included the comments that there 
was no clinical, X-ray, or lab evidence of any spinal 
arthritis or disc problems, and it was suspected that there 
was a "strong psychological component as cause of back 
[symptoms.]" 

In December 1978, the veteran was apparently involved in an 
automobile accident, immediately after which he complained of 
lower back pain.  Records from the hospital to which the 
veteran was brought reflect a diagnosis of "possible 
herniated disc & sciatic" although X-rays of the lumbar 
spine at that time were interpreted as negative.  Other 
private medical records from this period reveal that one 
physician interpreted the veteran's X-rays as showing the 
presence of congenital abnormality, and although this 
physician did not find what he considered to be distinct 
evidence of a herniated disc, his diagnosis included the 
possibility of a herniated L5 disc, (as well as lumbosacral 
strain).  

Records dated in January 1980 reveal that the veteran was 
involved in another automobile accident, after which he 
complained of severe lumbar pain.  These complaints continued 
into 1981, and in March of that year, the veteran was 
examined for VA purposes.  The report from this examination 
revealed that the veteran complained of low back pain that 
radiated down both legs.  Physical inspection revealed that 
the veteran's gait appeared normal, although there was no 
curvature to his spine; slight tenderness at the lumbosacral 
and both sacral iliac junctions was noted.  Motion of the 
spine was also limited.  The diagnoses entered following this 
examination do not appear to relate to the findings set forth 
in the report, and in fact, appear to be so inconsistent with 
the report that it is presumed they must represent some type 
of transcription error and were meant to be associated with a 
different veteran.  As such, they are not considered 
pertinent to this appeal.  (The diagnoses concerned a 
fractured rib, a left foot ganglion, a post operative right 
foot ganglion, and alcohol abuse, none of which were 
described in the body of the report.)   

Subsequently obtained private records show that in 1982, the 
veteran was treated for low back area complaints which were 
diagnosed as lumbar disc disease, L4-5 and L5-S1 with 
instability.  Records dated in 1987 show that the veteran 
apparently sustained another back injury that occurred while 
working in March of that year, and that in June 1987, his 
diagnoses included degeneration and small herniations of the 
intervertebral discs at L5-S1 and L4-5; degeneration and 
slightly bulging disc at L3-4; and dehydration of the 
intervertebral disc at L2-3, L1-2.  Thereafter, records 
obtained from the Social Security Administration reflect that 
in 1991 there was apparently some question as to whether the 
veteran's back complaints were due to disc problems or 
whether they were the result of a muscular strain.  A 
statement from a private physician dated in 1994, however, 
reveals that the veteran's diagnosis was lumbar disc 
syndrome, although the report of an examination conducted for 
VA purposes in May 1994, continues to raise some question as 
to the appropriate diagnosis to account for the veteran's 
symptoms.  The VA examination report shows that the veteran 
was diagnosed to have "Chronic recurrent low back pain, 
allegedly related to lumbosacral disk disease."  (Emphasis 
added.)  This suggests that the VA examining physician was 
not entirely convinced that the veteran's complaints were 
related to disc problems.  

In any event, these 1994 records appear to be the most 
current medical records associated with the claims file and 
after viewing all this evidence, the Board concludes that a 
final determination with respect to the veteran's claim 
cannot be made without first attempting to develop additional 
information.  In this regard, it appears that there is some 
question as to whether or not the veteran actually has lumbar 
disc disease.  The veteran's private treating physician 
apparently believes he does, although the conclusion of the 
physician who conducted the 1994 examination for VA purposes, 
appears to suggest that disc disease is not present, or at 
least this physician questions that conclusion.  At the same 
time, this VA physician did not offer an alternative 
explanation to account for the veteran's complaints.  Since 
it is obviously relevant to ascertain whether or not the 
veteran has the specific disability for which service 
connection is sought, it will be necessary to have him 
examined again, so that his diagnosis can be clarified.

In addition, the record shows that at least one physician in 
service was of the view that the veteran may have had disc 
disease at that time.  Moreover, it seems apparent that the 
veteran has had long standing back complaints since service, 
with evidence reflecting actual treatment of some kind dating 
as far back as 1970.  Although it was not until after the 
veteran's 1978 automobile accident that there is evidence in 
the post service medical records suggesting that the 
veteran's back complaints may be attributable to disc 
problems, in light of the on-going back complaints that 
preceded the veteran's automobile accident, the subsequent 
diagnoses of disc disease, and the in-service record 
suggesting the presence of disc disease at that time, a 
medical opinion should be obtained regarding the 
relationship, if any, between the veteran's in-service back 
complaints and his post service diagnosis(es), whatever they 
may be.  

Furthermore, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, in addition to 
accomplishing the specific development the Board described in 
the preceding paragraphs, this Remand also provides the RO 
with the opportunity to ensure its compliance with the 
changes brought about by the Veterans Claims Assistance Act 
of 2000. 

Under the circumstances described above, this case is 
Remanded to the RO for the following:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued also 
should be considered.  

As to this appeal, the development undertaken 
should include contacting the veteran and asking 
him to identify the places at which he has received 
treatment for his low back since 1994.  After 
obtaining any appropriate authorization, the RO 
should then attempt to obtain and associate with 
the claims file, copies of the records that the 
veteran identifies.  

2.  Next, the RO should schedule the veteran for an 
examination of his lumbar spine.  The physician who 
conducts that examination should be provided the 
veteran's claims folder for review prior to the 
examination, so that he or she is familiar with the 
veteran's pertinent medical history.  A notation 
that this review of the record took place should be 
made part of any report provided by this physician.  
The purpose of the examination is to determine the 
diagnosis(es) of any current low back disorder(s), 
and whether it is at least as likely as not that 
any such disorder is related to any in-service back 
complaints, or to the veteran's service connected 
lumbar strain.  In arriving at his or her 
conclusion in this regard, the examining physician 
should ensure that all tests deemed necessary are 
performed, and that any other consultations as may 
be necessary are accomplished.  The clinical 
findings and reasoning which form the basis for the 
opinion requested should be clearly set forth, with 
specific reference to any supporting documentation.  
Likewise, an explanation that the examiner believes 
may account for any opinion or diagnosis in the 
record that may differ from his or hers should also 
be included in the report. 

3.  Upon completion of the above, the RO should 
review the evidence and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.

4.  Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection is warranted for lumbar disc 
disease.  If the decision remains adverse to the 
veteran, the RO should issue a supplemental 
statement of the case to the veteran and his 
representative, which should contain notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal.  Thereafter, they should 
be given a reasonable opportunity to respond before 
the case is returned to the Board for further 
review. 

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



